Citation Nr: 0913367	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory 
condition, diagnosed as chronic obstructive pulmonary disease 
and pulmonary emphysema. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to 
September 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
respiratory condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that during service, he was first exposed 
to an unspecified gas during basic training and thereafter, 
without the provision of a gas mask. He has also asserted 
that his military station in Tampa, Florida was sprayed with 
various chemicals during his active duty.

The Veteran presently has a respiratory condition, described 
as emphysema and chronic obstructive pulmonary disease 
(COPD). His private physician, Dennis A. Gort, MD, indicated 
in pertinent part, that he examined the Veteran in 
October 2000. He indicated that the Veteran had changes of 
bullous emphysema, particularly in the right hemithorax. 
Although the physician was not able to conclusively identify 
the mechanism for the Veteran's obstructive physiology, the 
physician did indicated that air trapping distal to 
bronchial/bronchiolar occlusive disease (the latter is the 
lesion in cases of gassing) may lead to air-trapping and 
bullous change. 

The Veteran's account of having been exposed to toxic 
chemicals is presumed credible, solely for the purpose of 
development of the claim. See, e.g., Pearlman v. West, 11 
Vet. App. 443 (1998) (Holding that widow's account of 
deceased husband's report of having been exposed to "Mustard 
Gas" testing during military service is presumed credible 
for the limited purpose of ascertaining whether further 
development was warranted). 

Additionally, the Veteran's service medical records are not 
associated with the claims folder. They have not been 
located. In cases where the Veteran's service medical records 
are unavailable through no fault of his own, there is a 
heightened obligation to assist the claimant in the 
development of his case. See O'Hare v. Derwinski, 1 Vet. App. 
365. Where service medical records are unavailable, the 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection. See 
Moore v. Derwinski, 1 Vet.App. 401 (1991). "VA regulations do 
not provide that service connection can only be shown through 
medical records, but rather allow for proof through lay 
evidence." Smith v. Derwinski, 2 Vet.App. 147, 148 (1992). 

Critically, the Veteran has asserted that after exposure to 
the unknown gas during his initial training, he was 
hospitalized for a period of two to three days. 

The Veteran should be informed of secondary sources that can 
be used to substantiate his claim. VA has a responsibility to 
continue to search for such records until it is determined 
that they do not exist or that further attempts to obtain 
them would be futile. The non-existence or unavailability of 
such records must be verified by each Federal department or 
agency from whom they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2)(3).

Finally, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Veteran has a respiratory condition, and has asserted 
that he was exposed to toxic substances during military 
service. Apart from the development to be directed as to such 
exposure discussed above, if such exposure is corroborated or 
is otherwise indicated, the RO/AMC should consider whether 
there is sufficient medical evidence to make a decision on 
the claim. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. Request that the NPRC or any other 
appropriate agency, conduct another 
search for the Veteran's administrative 
personnel records, sick reports, and 
morning reports, providing the Veteran's 
dates of service and his military service 
number, as reflected on his DD 214, and 
as provided to the Surgeon's General's 
Office and any other records depository. 
If the requested records are held by a 
department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. The RO/AMC should also advise the 
Veteran that he can submit alternate 
evidence to support his claim for service 
connection. This evidence may take the 
following forms:  statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians by which or by whom the 
Veteran may have been treated for his 
alleged disorder, especially soon after 
discharge from service, letters written 
during service, and insurance 
examinations. The Veteran may submit any 
other evidence he deems appropriate. If 
he needs assistance in obtaining medical 
records, he should provide the AMC/RO 
with the names and addresses of the 
medical providers, and forms providing 
for the release of such information 
should be forwarded to the Veteran for 
his signature. 

3. The RO/AMC will contact the 
appropriate service department and/or 
U.S. Government agency to research the 
Veteran's allegations that: 

a. He was exposed to toxic chemicals 
during basic military training, and;

b. His installation in Tampa, 
Florida was sprayed with toxic 
chemicals during his stationing.

and will fully document such efforts and 
results. 

4. . Following a reasonable amount of 
time or upon the Veteran's response, and 
if and only if the Veteran's account of 
exposure to toxic chemicals is 
substantiated, the RO/AMC will afford the 
Veteran a comprehensive medical 
examination, to be conducted by a 
qualified physician. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether a respiratory 
condition was caused or aggravated 
by any incident (to include gassing 
during basic training or any other 
time during service) of active 
military service. 

In stating his or her opinion, 
the examiner must state the 
medical basis for any opinion 
expressed, including but not 
limited to the Veteran's 
contentions regarding gassing 
during active service, based 
upon any current medical 
research. 

The examiner must also state 
whether any medical 
significance attaches to the 
Veteran's account of having 
smoked from one and one half 
packs of cigarettes per day for 
35 years, ending in 
approximately 1987.

If the examiner is unable to 
state an opinion without a 
resort to speculation, he or 
she should so state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

5. After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the Veteran's claim. If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC). The SSOC 
must notify the Veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





